        Case 7:17-cr-00225-NSR Document 133-1 Filed 06/16/20 Page 1 of 2
                                                  U.S. Department of Justice
                                                  Federal Bureau of Prisons
                                                                  Metropolitan Detention Center
                                                                  100 29th Street
                                                                  Brooklyn, New York 11232

                                                                  June 16, 2020

The Honorable Nelson S. Roman
United States District Judge
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

               RE:   United States v. Chukwuemeka Okparaeke
               Chukwuemeka Okparaeke, Register Number 78867-054
               Docket No. 17-CR-225 (NSR)

Dear Judge Roman:

I write to request this Court vacate or modify its June 11, 2020 Order regarding
Chukwuemeka Okparaeke, Register Number 75567-054, a federal inmate currently detained
at the Metropolitan Detention Center in Brooklyn, New York (“MDC Brooklyn”).
Specifically, on June 11, 2020, this Court directed MDC Brooklyn to extend the amount of
time that Defendant Okparaeke may communicate, via telephonic or videoconference
(“VTC”), with his legal advisors, Margaret M. Shalley, Esq., and Michael David Bradley,
Esq., from thirty (30) minutes to at least one (1) hour.

In response to the global pandemic, the Bureau of Prisons (“BOP”) instituted a nationwide
action plan to prevent, curtail, and mitigate the spread of COVID-19 in its institutions. In
accordance with this national directive, all legal visitation has been suspended since March
13, 2020. However, counsel may apply on a case-by-case basis to the Warden of any
institution for an exceptional in-person legal visit.

In addition, both inmates and attorneys may request legal calls or VTCs in order to facilitate
attorney-client access and communication. The Chief Judges of the Southern and Eastern
Districts of New York created a protocol for the institutions in the New York metropolitan
area, including MDC Brooklyn, to provide remote court appearances to be conducted from
the institution, and also to provide remote attorney-client access. Pursuant to this protocol, if
an attorney wishes to schedule a legal call with his or her client, he or she may contact the
Federal Defenders of New York and request such a call or VTC. These calls or VTCs are
typically thirty (30) minutes in duration. However, where necessary, and if indicated by
counsel, calls can last longer. These determinations are not, however, made by MDC
Brooklyn.

If Mr. Okparaeke requests a call from his unit team, the call may be limited in duration.
However, should he need further time, he should indicate that to the staff, and
accommodations can be made where necessary.
        Case 7:17-cr-00225-NSR Document 133-1 Filed 06/16/20 Page 2 of 2
In addition, if his counsel requests a VTC, those may be scheduled for longer duration—i.e.,
a VTC may last from thirty (30) minutes, to two (2) hours generally.

The vast majority of inmates at the MDC are pretrial detainees preparing for trial and
sentencing. Accordingly, it is inequitable to grant any individual inmate special
accommodations every time that others may not receive. Furthermore, if necessary,
accommodations can be made on a case-by-case basis for Mr. Okparaeke. These
accommodations can and should be made once a trial date is actually scheduled for Mr.
Okparaeke. Given that his trial is not currently scheduled, an order of this nature is
premature.

Pursuant to the foregoing, we respectfully request this Court vacate or modify its June 11,
2020 Order.

Respectfully,

/s/

Holly Pratesi
Senior Staff Attorney
MDC Brooklyn
